Citation Nr: 1429600	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for degenerative disc disease of the neck, to include as secondary to a service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This matter comes before the Board on an appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2014, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  

The issue of entitlement to service connection for degenerative disc disease of the neck is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Bilateral hearing loss was more than likely incurred during service.  

2.  The Veteran has tinnitus that had its onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated September 2006.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Hearing loss and tinnitus are considered organic diseases of the nervous system and therefore chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Moreover, service connection will also be presumed for chronic disabilities, such as sensorineural hearing loss or tinnitus, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Merits

The Veteran contends that his currently diagnosed hearing loss and tinnitus resulted from noise exposure during service while working as a military policeman in Vietnam.  While in Vietnam, the Veteran had noise exposure from extensive firearms training and use without hearing protection, acoustic trauma from explosions, and muzzle blasts.  

The Veteran's service entrance examination shows he had hearing within normal limits on entry.  There was no audiology report on separation from military service.  A July 1966 treatment note shows the Veteran complained of ear pain and a tapping sensation in his ear.  

While the Veteran has not been afforded a VA audiology examination, an October 2009 VA audiology consultation confirms bilateral hearing loss and tinnitus.  In this regard, the consultation is informative.  The Veteran reported onset of hearing loss and tinnitus in service.  He reported significant noise exposure from gunfire and explosions, including 2 specific incidents of acoustic trauma, in which he first noticed hearing loss and tinnitus immediately following those incidents.  The examiner conducted audiological testing which showed high frequency sensorineural hearing loss with the configuration of the loss being consistent with acoustic trauma.  Finally, the examiner stated that in the absence of any contradictory evidence, in her opinion both the high frequency hearing loss and binaural tinnitus were the result of the Veteran's noise exposure and acoustic trauma during his military service.  

Considering the foregoing, and providing the Veteran the benefit of the doubt, the Board finds that the Veteran's current hearing loss and tinnitus is related to his in-service acoustic trauma.  Consequently, the Board finds that service connection for both hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  





REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he has a current cervical spine disability as a result of an in-service injury.  He has a current diagnosis of degenerative disc disease of the cervical spine.  Additionally, he is service-connected for a lumbar spine disability as a result of the same in-service injury.  The issue of service connection for a cervical spine disability secondary to the service-connected low back disability has also been raised the record.  

The Veteran maintains that he has received treatment for his neck pain since his discharge from service.  At the May 2014 hearing, he stated that in the 70's and 80's he received chiropractic care in Michigan for his neck but had never tried to obtain those records, nor is there any evidence of those treatment records in the claims file.  

The Board notes that the Veteran has not been afforded a VA cervical spine examination, in this case, nor was a medical opinion obtained.  VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  All of the requirements have been met in this case with the exception of sufficient competent medical evidence of record to make a decision on the claim.  

In light of the foregoing, a remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran and providing the Veteran with a VA cervical spine examination and to obtain an expert medical opinion as to whether any cervical spine disability is related to his active service because there is evidence of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not currently associated with the claims file.  Any other records identified by the Veteran should also be obtained, including those identified during the May 2014 hearing.  

2.  Whether the above records are obtained or not, schedule the Veteran for a VA spine examination for the purposes of determining the nature and etiology of any current cervical spine disability.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that a cervical spine disability had its onset in or is otherwise etiologically related to service.  

The examiner must review the claims file and must note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the Veteran's reports of his in-service injury and subsequent symptoms.  The examiner should also take into account the June 2008 opinion by Dr. Macy.  Any indicated tests should be performed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

If the examiner does not find that a cervical spine disability is directly related to service, the examiner should provide the following:

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that a cervical spine disability was caused by the Veteran's service-connected lumbar spine disability.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that a cervical spine disability is aggravated by the Veteran's service-connected lumbar spine disability.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013).  

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


